Citation Nr: 9904953	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
(major) middle finger fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel







INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for residuals of a right (major) middle finger 
fracture.  The rating was confirmed by rating decision in 
November 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right middle finger 
disability with degenerative joint disease is manifested by 
an absence of significant active range of motion comparable 
to ankylosis of the right middle finger.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right 
(major) middle finger fracture have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5226 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that, on a report of medical 
history for enlistment in the United States Naval Reserves in 
November 1951, the veteran reported he had broken a hand at 
age 14.  An X-ray examination of the right fourth finger in 
July 1953 revealed a chip fracture at the proximal end of the 
middle phalanx.  The report of examination at separation is 
negative for complaints or findings of a disorder of the 
right hand or fingers.

The veteran filed an original application for compensation or 
pension in January 1993.  He stated he had broken his right 
middle finger (in service) and had been treated in May and 
June 1953, while in boot camp.  He stated that it had been 
disfigured for years, was not flexible, throbbed, and the 
symptoms had worsened.  He cited treatment at VAMC Brockton 
in December 1992.

VAMC Brockton/West Roxbury records of December 1992 reflect 
the veteran reported he fractured the last phalanx of his 
right middle finger in 1953.  X-ray of the right fingers 
revealed no visible acute fractures or dislocations.  There 
was mild subluxation of the distal phalanx radially over the 
middle phalanx of the third finger.  There was narrowing of 
the distal interphalangeal, proximal interphalangeal, and 
first carpometacarpal joints with margins spurring suggestive 
of osteoarthritis.

Rating decision in March 1993 denied service connection of 
residuals of a right middle finger disorder and granted 
service connection of a right ring finger disorder.

At a hearing at the RO in August 1993, the veteran stated 
that it was his right middle finger that he injured in 
service, not his right ring finger.  He also stated that he 
fractured his hand prior to service but that it had no 
bearing on the current claim.  

An August 1993 report of VA physician, Crawford C. Campbell, 
M.D., was received from the veteran at the hearing.  Dr. 
Campbell stated that the veteran had a serious intra-
articular fracture of the distal interphalangeal joint of the 
right middle finger in service.  Pain developed over the 
years and he had radial deviation of the joint such that it 
interfered with function of the index finger.  His ability to 
make a fist was limited.  Pain interfered with his use of the 
hand.  Osteotomy and fusion would be necessary to correct the 
deformity.

VAMC West Roxbury records, dated in January 1974, and from 
December 1992 to June 1993, were received.  The record dated 
in 1974 is unrelated.  Assessment at rheumatology 
consultation in April 1993 was posttraumatic degenerative 
joint disease of the right middle finger.  Impression at 
orthopedic consultation in May 1993 was old proximal 
interphalangeal joint injury with degenerative joint disease 
and subluxation.  The plan was a proximal interphalangeal 
joint fusion of the left middle finger.  

At VA orthopedic examination in October 1993, the veteran had 
30 degrees of radial deviation of the distal interphalangeal 
joint.  Range of motion was mildly painful.  The clinical 
functional defect appeared to be minimal with strength almost 
normal.  Grasping objects was near normal.  Provisional 
clinical diagnosis was malunited intraarticular fracture of 
the right middle finger distal interphalangeal joint.

Hearing officer's decision in February 1994, implemented by 
rating decision in February 1994, granted service connection 
of residuals of a right (major) middle finger fracture, and 
assigned a 10 percent rating per Diagnostic Code 5226.  
Rating decision in May 1994 severed service connection of a 
right ring finger disorder.

Received in September 1994, in connection with the current 
claim for an increased rating, were additional VA treatment 
records dated in April and May 1994.  A record of orthopedic 
evaluation in May 1994 reflects the veteran complained of 
worsening of symptoms referable to his right hand.  On 
examination of the hand/wrist, Tinel's sign and Phalen's 
maneuver were negative.  Passive range of motion of the 
distal interphalangeal joint was zero to 30 degrees and there 
was no significant active range of motion.  The finger 
displayed radial deviation of 30 to 35 degrees.  There was 
tenderness to palpation at the distal interphalangeal joint.  
It was noted that fusion of the distal interphalangeal joint 
would be conducted when the patient was ready.  Also noted 
was a plan to use a splint and to check on the complaint of 
numbness of the hand.  

Rating decision in December 1994 denied a rating in excess of 
10 percent for the right middle finger disability.

Additional VA treatment records, dated through January 1995, 
were received in February 1995.  Records from April 1994 to 
January 1995 focus mainly on speech pathology treatment.  An 
October 1994 record indicates the veteran presented for 
follow up for "carpal tunnel."  It was noted he had been 
seen by the orthopedic department and had been given a 
splint.  He reported intermittent right hand pain and 
numbness and inability to make a fist.  Impression was carpal 
tunnel syndrome and he was to undergo electromyography (EMG) 
and nerve conduction velocity (NCV) testing.  A record of EMG 
laboratory dated in November 1994 indicates the veteran had 
normal motor, sensory and mixed nerve conduction of the right 
median nerve, normal EMG of the median innervated muscles, 
and there was no evidence of median nerve entrapment at the 
carpal tunnel.  A report of EMG and nerve conduction studies 
(NCS) dated December 19, 1994, indicates there was no 
electrophysiological evidence of median nerve entrapment at 
the carpal tunnel.  A record of orthopedic department, dated 
December 23, 1994, indicates EMG's showed no evidence of 
carpal tunnel syndrome.  It was noted that numbness in the 
hand was occasional and mild.  It was noted that, as far as 
the finger was concerned, the veteran could not decide 
whether he wanted surgery.  He was going to continue with the 
splint as needed and call if he wanted distal interphalangeal 
joint fusion.  

Rating decision in November 1995 confirmed the 10 percent 
rating for the service-connected residuals of a right (major) 
middle finger fracture.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (1991).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In addition, it is clear that all 
necessary development has been accomplished by the RO and 
that the case is ready for appellate review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity, and generally, the degrees of disability are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's service-connected finger disability is 
currently evaluated as 10 percent disabling, and the issue on 
appeal is whether it warrants a rating in excess of 10 
percent.  The rating decisions in the claims file reflect 
that the disability has been evaluated under the provisions 
of Diagnostic Code (DC) 5226 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R.§ 4.71a, which pertains to 
ankylosis of the middle finger.  Under DC 5226, ankylosis of 
the middle finger, whether of the major or minor hand, and 
whether unfavorable or favorable, is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5226.  The regulation 
further provides that, if there is only one joint of a digit 
ankylosed or limited in its motion, and if motion to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm is not possible, the ankylosis is considered 
unfavorable.  38 C.F.R. § 4.71a.  Extremely unfavorable 
ankylosis is to be rated as amputation under DC 5152 through 
5156.  Id.  Amputation of the middle finger with metacarpal 
resection (more than one-half of the bone lost) warrants a 20 
percent rating for either the major or minor extremity.  38 
C.F.R. § 4.71a, DC 5154 (1998).  Amputation of the middle 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent rating.  Id.

As established by the medical evidence and the veteran's 
testimony, the veteran's right middle finger demonstrates a 
degree of functional loss comparable to ankylosis of the 
proximal interphalangeal joint (PIP).  Arguably this could be 
viewed as analogous to or representative of an amputated 
finger.  However under 38 C.F.R § 4.68 (1998), the combined 
rating for disabilities for an extremity shall not exceed the 
rating for amputation at the elective level - here the PIP 
joint - were amputation to be performed.  Therefore the 
rating cannot exceed 10 percent.

Here the Board finds that the current level of functional 
loss of the right middle finger is comparable to the middle 
finger ankylosis contemplated by the Diagnostic Code 
currently assigned.  The Board finds after a careful review 
of the available Diagnostic Codes and the medical evidence of 
record, that Diagnostic Codes other than 5226 do not provide 
a basis to assign an evaluation higher than the 10 percent 
evaluation currently in effect.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Veterans Appeals held that, in evaluating a service-
connected disability involving a joint rated based upon 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  As the veteran has been rated based on 
ankylosis, which is immobility of the joint, we find that a 
higher rating for functional loss is not warranted.

While we appreciate the veteran's sincere belief in the 
merits of his claim, the objective findings of record do not 
currently support an increased rating for residuals of a 
right (major) middle finger fracture.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim and, therefore, an increased rating is not warranted at 
this time.  

ORDER

An increased rating for residuals of a right (major) middle 
finger fracture is denied.



		
	R. E. SMITH 
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

